Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 2, 2021 and July 22, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Claims 43-64 are pending in this application.
4.	Claims 43, 48, 53 and 59 have been amended.
Response to Arguments
5.	Applicant's arguments filed July 2, 2021  have been fully considered but they are deemed moot in view of the necessitated new grounds of rejection.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on July 30, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 43, 48, 53 and 59 are rejected under under 35 U.S.C. 103 as being unpatentable over C-C Chen et al. (C-C Chen et al., "AHG8: Line-based Intra Block Copy", 15. JCT-VC Meeting; URL: http://WFTP3.ITU.INT/AV-ARCH/ JCTVC-SITE/,, no.JCTVC-00205-v4, October 27, 2013, XP030115250, cited by Applicant in IDS)(hereinafter Chen) in view of Zhang(US 2013/0163674 A1)(hereinafter Zhang) in further view of Chien et al.(US 2013/0003849 A1)(hereinafter Chien).
Regarding claims 43 and 48, Chen discloses a method for coding an image and an apparatus for decoding an image, comprising a hardware processor and a memory, wherein the hardware processor is configured to execute instructions stored in the memory for implementing a method [See abstract and Section 1  page 1 regarding line-based intra block copy mode method to adopt it for HEVC coding applications and devices comprising hardware processors and memory], comprising: 
decoding a bitstream to obtain Displacement Vectors (DVs) of micro-blocks of a decoding block[See Section 2 page 2 regarding signaling the intra DVs to a decoder], wherein each micro-block comprises a pixel row or a pixel vertical line[See Section 2 page 2 first paragraph regarding splitting a current CU of size 2Nx2N equally into smaller block partitions, which are referred to as lines of size Mx2N or 2NxM.  Also see abstract, Section1 and Section 2 pages 1-2 and Fig. 2 regarding intra DV search is performed and the search range is limited to the left and current CTUs. (Thus, micro-blocks of a decoding block may comprise a pixel row having a starting or ending pixel inside the decoding block)], and the DVs are vectors between pixel positions of reference micro-blocks and pixel positions of the micro-blocks [See abstract, Section1 and Section 2 pages 1-2 and Fig. 2 regarding intra DV search is performed and the search range is limited to the left and current CTUs]; 
determining the pixel positions of the reference micro-blocks corresponding to the micro- blocks in a preset reconstructed pixel sample set according to the DVs of the micro-blocks and the pixel positions of the micro-blocks[See abstract, Section1 and Section 2 pages 1-2 and Fig. 2 regarding intra DV search is performed and the search range is limited to the left and current CTUs. Further on, the intra DV search can be performed for each line of size Mx2N that includes horizontal intra DV search and for each line of size 2NxM that includes vertical intra DV search. Accordingly, it is understood the determination of pixel positions corresponding to reference micro-blocks and micro-blocks in a preset reconstructed pixel sample set in accordance to the intra DVs]; and 
         decoding the micro-blocks according to the pixel positions of the reference micro-blocks[See abstract and Section 1, Section 2 pages 1-2 regarding line-based intra block copy mode method to adopt it for HEVC coding applications and devices. Signaling the intra DVs allows the decoder to decode the corresponding blocks in accordance to the pixel positions].  
         Chen does not explicitly disclose the DVs having a vertical component DVy and a horizontal component DVx; and wherein the DVs are represented in the bitstream using a linear distance.
              However, the representation of displacement vectors or DVs having a vertical component and a horizontal component using a distance was well known in the art at the time of the invention was filed as evident from the teaching of Zhang[See at least par. 0062 regarding In the case of intra-frame block prediction (currently not adopted by the MPEG-4 AVC Standard, but may be adopted in H.265 or beyond), the spatial displacement vector helps the encoder find the corresponding reference block in the current encoding frame (FIG. 1).  In both cases, the 
displacement vector is represented as a 2D vector (δx, δy), which is the relative coordinates.  The displacement vector in general is calculated by block matching.  For example, in spatial prediction schemes, the encoding block could be matched to every possible block in the decoded area (FIG. 1) by calculating the distance between the encoding block and the candidate blocks and finding the reference block with the minimum distance.  The relative coordinate between the encoding block and the reference block is the spatial displacement vector.  The spatial displacement vector should be sent to the decoder so that the decoder can find the correct reference block during the decoding process…(An offset or displacement is an amount or distance by which something is out of line. In this case the displacement is a 2D vector having a vertical and a horizontal component)]. 
            Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen with Zhang teachings by including “the DVs having a vertical component DVy and a horizontal component DVx; and wherein the DVs are represented in the bitstream using a linear distance” because this combination has the benefit of [See Zhang: par. 0035, 0053-0054, 0062].
            Chen and Zhang do not explicitly disclose wherein the DVs are represented in the bitstream using a linear distance value DVL, wherein DVL=H*DVx + DVy or DVL=W*DVy+DVx, wherein H and W are predefined constants.
              However, the representation of displacement vectors or DVs having a vertical component and a horizontal component using a linear distance equation when coding the image data was well known in the art at the time of the invention was filed as evident from the teaching of Chien[See at least Figs. 6, 8 and par. 0101-0105, 0126-0130 regarding jointly encoding motion vector difference values for jointly encoding the x- and y-components of a motion vector difference value. Moreover, it is presumed that prior to performance of the example method of FIG. 6, motion compensation unit 44 of video encoder 20, or another unit of video encoder 20, such as entropy coding unit 56 of video encoder 20 may calculate a motion vector for the current block of video data and calculate the motion vector difference value as a difference between the motion vector for the current block of video data and a motion vector predictor determined for the current block of video data, e.g., as discussed with respect to step 156 of FIG. 4.  To jointly code data for the x- and y-components of the motion vector difference value, entropy coding unit 56 may encode information representative of whether the absolute value of mvd_x, the x-component of the motion vector difference value, is greater than zero (222).  Entropy coding unit 56 may then encode information representative of whether an absolute value of a y-component (mvd_y) of the motion vector difference value is greater than zero (224)… Fig. 8 shows an example method for jointly decoding the x- and y-components of a motion vector difference value and decoding entropy coded data to produce a current block. The motion vector difference value for the current block may have an x-component of mvd_x and a y-component of mvd_y. The jointly coded components of the motion vector difference value may include x- and y-components of the motion vector difference value for the current block, as well as other information related to the motion vector difference value, such as one or more values representative of whether or not the x- and y-components of the motion vector difference are zero, a value representative of the sign value of the x- and/or y-components of the motion vector difference value, and a value representative of the absolute value of the component of the motion vector difference value, as some non-limiting examples.]. 
            Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Zhang with Chien teachings by including “wherein the DVs are represented in the bitstream using a linear distance value DVL, wherein DVL=H*DVx + DVy or DVL=W*DVy+DVx, wherein H and W are predefined constants” because this combination has the benefit of providing an efficient method to encode or decode the x and y components of a displacement vector in a single value.
	Regarding claims 53 and 59, Chen discloses a method for coding an image and an apparatus for encoding an image, comprising a hardware processor and a memory, wherein the hardware processor is configured to execute instructions stored in the memory for implementing a method[See abstract and Section 1  page 1 regarding line-based intra block copy mode method to adopt it for HEVC coding applications and devices comprising hardware processors and memory], comprising: 
partitioning a coding block into L micro-blocks, wherein L is a preset number of micro- block partitions in the coding block[See Section 2 page 2 first paragraph regarding splitting a current CU of size 2Nx2N equally into smaller block partitions, which are referred to as lines of size Mx2N or 2NxM], wherein each micro-block comprises a pixel row or a pixel vertical line[See Section 2 page 2 first paragraph regarding splitting a current CU of size 2Nx2N equally into smaller block partitions, which are referred to as lines of size Mx2N or 2NxM.  Also see abstract, Section1 and Section 2 pages 1-2 and Fig. 2 regarding intra DV search is performed and the search range is limited to the left and current CTUs. (Thus, micro-blocks of a decoding block may comprise a pixel row having a starting or ending pixel inside the decoding block)]; 
determining Displacement Vectors (DVs) between the micro-blocks and reference microblocks in a preset reconstructed pixel sample set[See Section 2 page 2 and Fig. 2 regarding intra DV search is performed. Thus, DVs are determined], wherein the DV s are vectors between pixel positions of the reference micro-blocks and pixel positions of the micro-blocks in a preset pixel coordinate system[See abstract, Section1 and Section 2 pages 1-2 and Fig. 2 regarding intra DV search is performed and the search range is limited to the left and current CTUs]; and 
coding and writing the DV s into a bitstream[See Section 2 page 2 regarding signaling the intra DVs].  
             Chen does not explicitly disclose the DVs having a vertical component DVy and a horizontal component DVx; and wherein the DVs are represented in the bitstream using a linear distance.
              However, the representation of displacement vectors or DVs having a vertical component and a horizontal component using a distance was well known in the art at the time of the invention was filed as evident from the teaching of Zhang[See at least par. 0062 regarding In the case of intra-frame block prediction (currently not adopted by the MPEG-4 AVC Standard, but may be adopted in H.265 or beyond), the spatial displacement vector helps the encoder find the corresponding reference block in the current encoding frame (FIG. 1).  In both cases, the 
displacement vector is represented as a 2D vector (δx, δy), which is the relative coordinates.  The displacement vector in general is calculated by block matching.  For example, in spatial prediction schemes, the encoding block could be matched to every possible block in the decoded area (FIG. 1) by calculating the distance between the encoding block and the candidate blocks and finding the reference block with the minimum distance.  The relative coordinate between the encoding block and the reference block is the spatial displacement vector.  The spatial displacement vector should be sent to the decoder so that the decoder can find the correct reference block during the decoding process…(An offset or displacement is an amount or distance by which something is out of line. In this case the displacement is a 2D vector having a vertical and a horizontal component)]. 
            Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen with Zhang teachings by including “the DVs having a vertical component DVy and a horizontal component DVx; and wherein the DVs are represented in the bitstream using a linear distance” because this combination has the benefit of providing an efficient method to encode or decode the displacement vectors [See Zhang: par. 0035, 0053-0054, 0062].
            Chen and Zhang do not explicitly disclose wherein the DVs are represented in the bitstream using a linear distance value DVL, wherein DVL=H*DVx + DVy or DVL=W*DVy+DVx, wherein H and W are predefined constants.
              However, the representation of displacement vectors or DVs having a vertical component and a horizontal component using a linear distance equation when coding the image data was well known in the art at the time of the invention was filed as evident from the teaching of Chien[See at least Figs. 6, 8 and par. 0101-0105, 0126-0130 regarding jointly encoding motion vector difference values for jointly encoding the x- and y-components of a motion vector difference value. Moreover, it is presumed that prior to performance of the example method of FIG. 6, motion compensation unit 44 of video encoder 20, or another unit of video encoder 20, such as entropy coding unit 56 of video encoder 20 may calculate a motion vector for the current block of video data and calculate the motion vector difference value as a difference between the motion vector for the current block of video data and a motion 
vector predictor determined for the current block of video data, e.g., as discussed with respect to step 156 of FIG. 4.  To jointly code data for the x- and y-components of the motion vector difference value, entropy coding unit 56 may encode information representative of whether the absolute value of mvd_x, the x-component of the motion vector difference value, is greater than zero (222).  Entropy coding unit 56 may then encode information representative of whether an absolute value of a y-component (mvd_y) of the motion vector difference value is greater than zero (224)… Fig. 8 shows an example method for jointly decoding the x- and y-components of a motion vector difference value and decoding entropy coded data to produce a current block. The motion vector difference value for the current block may have an x-component of mvd_x and a y-component of mvd_y. The jointly coded components of the motion vector difference value may include x- and y-components of the motion vector difference value for the current block, as well as other information related to the motion vector difference value, such as one or more values representative of whether or not the x- and y-components of the motion vector difference are zero, a value representative of the sign value of the x- and/or y-components of the motion vector difference value, and a value representative of the absolute value of the component of the motion vector difference value, as some non-limiting examples.]. 
            Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen and Zhang with Chien teachings by including “wherein the DVs are represented in the bitstream using a linear distance value DVL, wherein DVL=H*DVx + DVy or DVL=W*DVy+DVx, wherein H and W are predefined constants” because this combination has the benefit of providing an efficient method to encode or decode the x and y components of a displacement vector in a single value.

s 44-47, 49-52, 54, 57, 60 and 62-63 are rejected under 35 U.S.C. 103 as being unpatentable over C-C Chen et al. (C-C Chen et al., "AHG8: Line-based Intra Block Copy", 15. JCT-VC Meeting; URL: http://WFTP3.ITU.INT/AV-ARCH/ JCTVC-SITE/,, no.JCTVC-00205-v4, October 27, 2013, XP030115250, cited by Applicant in IDS)(hereinafter Chen) in view of Zhang(US 2013/0163674 A1)(hereinafter Zhang) in further view of Chien et al.(US 2013/0003849 A1)(hereinafter Chien) in further view of Gisquet C., et al. (Gisquet C., et al., "AHG5: Vector transformation for Intra Block Copy", 15. JCT-VC Meeting, URL: http://WFTP3.ITU. INT/AV-ARCH/JCTVC-SITE/,, no. JCTVC-00123, October 23, XP0301 15127, cited by Applicant in IDS)(hereinafter Gisquet) and in further view of Lim et al.(US 2013/0058585 A1)(hereinafter Lim).
	Regarding claims 44 and 49, Chen, Zhang and Chien teach all the limitations of claims 43 and 48, and are analyzed as previously discussed with respect to those claims. 
          Further on, when combined with Zhang teachings, Chen teaches or suggests wherein, the decoding the bitstream of the decoding block to obtain the DVs corresponding to the micro-blocks comprises: parsing the bitstream of the decoding block to obtain parameters of the DVs corresponding to the micro-blocks[See Section 2 page 2 regarding signaling the intra DVs and bitstream information to a decoder. The decoder is configured to parse the bitstream and related information such as the intra DVs to decode the block].  
	Chen, Zhang and Chien do not explicitly disclose  obtaining the DVs of the micro-blocks according to the parameters in at least one of manners as follows: performing global transformation on the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block to obtain the DVs of the micro-blocks, wherein the performing global transformation on the parameters refers to performing global transformation on all globally-transformed DVs of the decoding block to obtain a group of individually-transformed DVs / wherein performing global transformation on the parameters refers to that performing global 
              However, performing individual transformation on the DVs of the micro-blocks in the coding block was well known in the art at the time of the invention was filed as evident from the teaching of Gisquet[See Section 2.1 pages 2-3 regarding use of offset value for particular displacement vectors.  If MVy + N>0, then MVx <-N. A transformation can be derive as follows: if MVy + N >0, then MVx += P, P being some prediction value…]. 
            Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhang and Chien with Gisquet teaching by including “performing individual transformation on the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block or parameters obtained by performing global transformation on the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block to obtain the DVs of the micro-blocks, wherein performing individual transformation on the parameters refers to that performing individual transformation independent of the other individually-transformed DVs on one of the individually-transformed DV s to obtain DVs” because this combination has the benefit of providing a method to encode or decode the displacement vector to better suit the properties of the encoder/decoder.
         Chen, Zhang, Chien and Gisquet do not explicitly disclose obtaining the DVs of the micro-blocks according to the parameters in at least one of manners as follows: performing global transformation on the parameters corresponding to part or all of the DVs of the micro-blocks in 
       However, performing global transformation on the DVs of the micro-blocks in the coding block was well known in the art at the time of the invention was filed as evident from the teaching of Lim[See at least par. 0066-0068 regarding the decoder may generate the prediction signals without greatly increasing computation complexity by using the displacement vectors transmitted from the coder. In addition, the prediction signal generator 120 may use, as the displacement vector prediction values of the coding object signals, the displacement vectors present in the reconstructed signals around the coding object signals. The prediction signal generator 120 may generate the prediction signals by searching the adjacent areas of the coding object signals based on the displacement vector prediction values. In addition, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder…  Thus, it is interpreted that a global transformation is performed]. 
         Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhang, Chien and Gisquet with Lim teachings by including “obtaining the DVs of the micro-blocks according to the parameters in at least one of manners as follows: performing global transformation on the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block to obtain the DVs of the micro-blocks, wherein the performing global transformation on the parameters refers to performing global transformation on all globally-transformed DVs of the decoding block to obtain a group of individually-transformed DVs / wherein performing global transformation on the parameters refers to that performing global transformation on the whole of globally-transformed DVs of a Coding Unit (CU) to obtain a group of individually-transformed DVs” because this combination has the benefit of providing a method for encoding/ decoding displacement vectors without greatly increasing computation complexity[See Lim: par. 0067].
Regarding claims 54 and 60, Chen, Zhang and Chien teach all the limitations of claims 53 and 59, and are analyzed as previously discussed with respect to those claims. 
            Chen, Zhang and Chien do not explicitly disclose wherein before coding and writing the DVs into the bitstream, the method further comprises at least one of the followings: performing individual transformation on the DV s of the micro-blocks in the coding block, wherein the individual transformation refers to that for one of the L DV s, performing transformation independent of the other DVs to obtain an individually-transformed DV; or performing global transformation on the DVs of the micro-blocks in the coding block or individual transformation values obtained by performing individual transformation on the DV s of the micro-blocks, wherein the global transformation refers to that for the whole of the L DV s subjected to the individual transformation, performing global transformation with the DVs associated to obtain DVs subjected to the global transformation.  
       However, performing individual transformation on the DVs of the micro-blocks in the coding block was well known in the art at the time of the invention was filed as evident from the teaching of Gisquet[See Section 2.1 pages 2-3 regarding use of offset value for particular displacement vectors.  If MVy + N>0, then MVx <-N. A transformation can be derive as follows: if MVy + N >0, then MVx += P, P being some prediction value…]. 
       Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhang and Chien with Gisquet teaching by including “wherein before coding and writing the DVs into the bitstream, the method further comprises at least one of the followings: performing individual transformation on the DV s of the micro-blocks in the coding block, wherein the individual transformation refers to that for one of the L DV s, performing transformation independent of the other DVs to obtain an individually-transformed DV” because this combination has the benefit of providing a method to encode or decode the displacement vector to better suit the properties of the encoder/decoder.
Chen, Zhang, Chien and Gisquet do not explicitly disclose performing global transformation on the DVs of the micro-blocks in the coding block or individual transformation values obtained by performing individual transformation on the DV s of the micro-blocks, wherein the global transformation refers to that for the whole of the L DV s subjected to the individual transformation, performing global transformation with the DVs associated to obtain DVs subjected to the global transformation.
       However, performing global transformation on the DVs of the micro-blocks in the coding block was well known in the art at the time of the invention was filed as evident from the teaching of Lim[See at least par. 0066-0068 regarding the decoder may generate the prediction signals without greatly increasing computation complexity by using the displacement vectors transmitted from the coder. In addition, the prediction signal generator 120 may use, as the displacement vector prediction values of the coding object signals, the displacement vectors present in the reconstructed signals around the coding object signals. The prediction signal generator 120 may generate the prediction signals by searching the adjacent areas of the coding object signals based on the displacement vector prediction values. In addition, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder…  Thus, it is interpreted that a global transformation is performed]. 
            Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhang, Chien and Gisquet with Lim teachings by including “performing global transformation on the DVs of the micro-blocks in the coding block or individual transformation values obtained by performing individual transformation on the DV s of the micro-blocks, wherein the global transformation refers to that for the whole of the L DV s subjected to the individual transformation, performing global transformation with the DVs associated to obtain DVs subjected to the global transformation” because this combination has the benefit of providing the benefit of a method for encoding/ decoding displacement vectors without greatly increasing computation complexity[See Lim: par. 0067].
          Regarding claims 45 and 50, Chen, Zhang, Chien, Gisquet and Lim teach all the limitations of claims 44 and 49, and are analyzed as previously discussed with respect to those claims.
          Further on, when combined, Lim teaches or suggests  wherein performing global transformation on the parameters corresponding to the DVs of the micro-blocks in the decoding block to obtain the DVs of the micro-blocks comprises: determining a second predicted value of the first parameter in the parameters corresponding to the DVs of the micro-blocks in the decoding block; determining a sum of the first parameter and the second predicted value; and determining a sum of the other parameters except the first parameter and the sum determined corresponding to the previous parameter[See Lim: at least par. 0064-0068 regarding the decoder may generate the prediction signals without greatly increasing computation complexity by using the displacement vectors transmitted from the coder. In addition, the prediction signal generator 120 may use, as the displacement vector prediction values of the coding object signals, the displacement vectors present in the reconstructed signals around the coding object signals. The prediction signal generator 120 may generate the prediction signals by searching the adjacent areas of the coding object signals based on the displacement vector prediction values. In addition, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder… ( Thus, it is interpreted that a global transformation is performed.)].  
          Regarding claims 46 and 51, Chen, Zhang, Chien, Gisquet and Lim teach all the limitations of claims 44 and 49, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Gisquet teaches or suggests wherein performing individual transformation on the parameters corresponding to the DVs of the micro-blocks in the decoding block or the parameters obtained by performing global transformation on the parameters corresponding to the DV s of the micro-blocks in the decoding block to obtain the DVs of the micro-block comprises: correcting, according to a second preset offset, the parameters corresponding to the DV s of the micro-blocks in the decoding block or the parameters obtained by performing global transformation on the parameters corresponding to the DV s of the micro-blocks in the decoding block[See Gisquet: Section 2.1 pages 2-3 regarding use of offset value for particular displacement vectors.  If MVy + N>0, then MVx <-N. A transformation can be derive as follows: if MVy + N >0, then MVx += P, P being some prediction value…When P=2n is found to be the best solution, it may happen that if MVx<-2N, the CU of lower depth(and thus size 2Nx2N) might be selected instead, therefore placing a higher bound on P. Thus, it is understood that DVs are corrected in accordance to an offset value].
           Regarding claims 47 and 52, Chen, Zhang, Chien, Gisquet and Lim teach all the limitations of claims 46 and 51, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Gisquet teaches or suggests wherein before correcting, according to the second preset offset, the parameters corresponding to part or all of the DVs of the micro-blocks in the decoding block or the parameters obtained by performing global transformation on the parameters corresponding to part or all of the DV s of the micro-blocks in the decoding block, the method further comprises: determining the second preset offset in at least one of the following manners: determining the second preset offset according to the parameters of the DVs; or determining the second preset offset according to decoded micro-blocks or decoding parameters [See Gisquet: Section 2.1 pages 2-3 regarding use of offset value for particular displacement vectors.  If MVy + N>0, then MVx <-N. A transformation can be derive as follows: if MVy + N >0, then MVx += P, P being some prediction value…When P=2n is found to be the best solution, it may happen that if MVx<-2N, the CU of lower depth(and thus size 2Nx2N) might be selected instead, therefore placing a higher bound on P. Thus, it is understood that DVs are corrected in accordance to an offset value].
             Regarding claim 62, Chen, Zhang, Chien, Gisquet and Lim teach all the limitations of claim 60, and are analyzed as previously discussed with respect to that claim. Further on, when combined, Lim teaches or suggests wherein performing global transformation on the DVs of the micro-blocks in the coding block or the individual transformation values obtained by performing individual transformation on the DV s of the micro-blocks comprises: determining a first predicted value of the first DV or the first individual transformation value in the DVs of the micro-blocks or the individual transformation values; determining a difference value between the first DV or the first individual transformation value and the corresponding first predicted value; and determining difference values between the other DV s or individual transformation values except the first DV or the first individual transformation value and previous DVs or individual transformation values of the other DVs or individual transformation values[See Lim: at least par. 0064-0068 regarding the decoder may generate the prediction signals without greatly increasing computation complexity by using the displacement vectors transmitted from the coder. In addition, the prediction signal generator 120 may use, as the displacement vector prediction values of the coding object signals, the displacement vectors present in the reconstructed signals around the coding object signals. The prediction signal generator 120 may generate the prediction signals by searching the adjacent areas of the coding object signals based on the displacement vector prediction values. In addition, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder…  (In Lim reference, prediction signals are generated based on the displacement vector prediction values. Then, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder. Thus , Lim performs displacement vector prediction for at least a first displacement vector, determine difference using at least the first displacement vector and also determine differences using the other displacement vectors)].  
            Regarding claims 57 and 63, Chen, Zhang, Chien, Gisquet and Lim teach all the limitations of claims 54 and 60, and are analyzed as previously discussed with respect to those claims. Further on, when combined, Gisquet teaches or suggests wherein before correcting the DV s according to the first preset offset, the method further comprises: determining the first preset offset in at least one of the following manners: determining the first preset offset according to the DVs; or determining the first preset offset according to coded coding blocks or coding parameters of coded micro-blocks[See Gisquet: Section 2.1 pages 2-3 regarding use of offset value for particular displacement vectors.  If MVy + N>0, then MVx <-N. A transformation can be derive as follows: if MVy + N >0, then MVx += P, P being some prediction value…When P=2n is found to be the best solution, it may happen that if MVx<-2N, the CU of lower depth(and thus size 2Nx2N) might be selected instead, therefore placing a higher bound on P. Thus, it is understood that DVs are corrected in accordance to an offset value].
9.	Claims 55 and 61 are rejected under 35 U.S.C. 103 as being unpatentable over C-C Chen et al. (C-C Chen et al., "AHG8: Line-based Intra Block Copy", 15. JCT-VC Meeting; URL: http://WFTP3.ITU.INT/AV-ARCH/ JCTVC-SITE/,, no.JCTVC-00205-v4, October 27, 2013, XP030115250, cited by Applicant in IDS)(hereinafter Chen) in view of Zhang(US 2013/0163674 A1)(hereinafter Zhang) ) in further view of Chien et al.(US 2013/0003849 A1)(hereinafter Chien) in further view of Gisquet C., et al. (Gisquet C., et al., "AHG5: Vector transformation for Intra Block Copy", 15. JCT-VC Meeting, URL: http://WFTP3.ITU. INT/AV-ARCH/JCTVC-SITE/,, no. JCTVC-00123, October 23, XP0301 15127, cited by Applicant in IDS)(hereinafter Gisquet).
Regarding claims 55 and 61, Chen, Zhang and Chien teach all the limitations of claims 53 and 59, and are analyzed as previously discussed with respect to those claims. 
Chen, Zhang and Chien do not explicitly disclose wherein performing individual transformation on the DVs of the micro-blocks in the coding block comprises: correcting the DV s according to a first preset offset.
       However, performing individual transformation on the DVs of the micro-blocks in the coding block by correcting them with regards to a offset value was well known in the art at the time of the invention was filed as evident from the teaching of Gisquet[See Gisquet: Section 2.1 pages 2-3 regarding use of offset value for particular displacement vectors.  If MVy + N>0, then MVx <-N. A transformation can be derive as follows: if MVy + N >0, then MVx += P, P being some prediction value…When P=2n is found to be the best solution, it may happen that if MVx<-2N, the CU of lower depth(and thus size 2Nx2N) might be selected instead, therefore placing a higher bound on P. Thus, it is understood that DVs are corrected in accordance to an offset value]. 
       Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhang and Chien with Gisquet teaching by including “wherein performing individual transformation on the DVs of the micro-blocks in the coding block comprises: correcting the DV s according to a first preset offset” because this combination has the benefit of providing a method to encode or decode the displacement vector to better suit the properties of the encoder/decoder.

56 is rejected under 35 U.S.C. 103 as being unpatentable over C-C Chen et al. (C-C Chen et al., "AHG8: Line-based Intra Block Copy", 15. JCT-VC Meeting; URL: http://WFTP3.ITU.INT/AV-ARCH/ JCTVC-SITE/,, no.JCTVC-00205-v4, October 27, 2013, XP030115250, cited by Applicant in IDS)(hereinafter Chen) in view of Zhang(US 2013/0163674 A1)(hereinafter Zhang) in further view of Chien et al.(US 2013/0003849 A1)(hereinafter Chien) and in further view of Lim et al.(US 2013/0058585 A1)(hereinafter Lim).
             Regarding claim 56 , Chen, Zhang  and Chien teach all the limitations of claims 53, and are analyzed as previously discussed with respect to those claims.
	Chen, Zhang  and Chien do not explicitly disclose wherein performing global transformation on the DVs of the micro-blocks in the coding block or the individual transformation values obtained by performing individual transformation on the DV s of the micro-blocks comprises: determining a first predicted value of the first DV or the first individual transformation value in the DVs of the micro-blocks or the individual transformation values; determining a difference value between the first DV or the first individual transformation value and the corresponding first predicted value; and determining difference values between the other DV s or individual transformation values except the first DV or the first individual transformation value and previous DVs or individual transformation values of the other DVs or individual transformation values.
         However, performing global transformation on the DVs of the micro-blocks in the coding block by determining a first predicted value of a DV or the first individual transformation value in the DVs of the micro-blocks or the individual transformation values; determining a difference value between a DV or the first individual transformation value and the corresponding first predicted value; and determining difference values between the other DVs or individual transformation values except the first DV or the first individual transformation value and previous DVs or [See at least par. 0066-0068 regarding the decoder may generate the prediction signals without greatly increasing computation complexity by using the displacement vectors transmitted from the coder. In addition, the prediction signal generator 120 may use, as the displacement vector prediction values of the coding object signals, the displacement vectors present in the reconstructed signals around the coding object signals. The prediction signal generator 120 may generate the prediction signals by searching the adjacent areas of the coding object signals based on the displacement vector prediction values. In addition, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder…  (In Lim reference, prediction signals are generated based on the displacement vector prediction values. Then, the coder may transmit the displacement vector prediction values and difference values between the displacement vectors of the adjacent areas searched in the coding object signals to the decoder. Thus , Lim performs displacement vector prediction for at least a first displacement vector, determine difference using at least the first displacement vector and also determine differences using the other displacement vectors)]. 
            Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhang  and Chien with Lim teachings by including “wherein performing global transformation on the DVs of the micro-blocks in the coding block or the individual transformation values obtained by performing individual transformation on the DV s of the micro-blocks comprises: determining a first predicted value of the first DV or the first individual transformation value in the DVs of the micro-blocks or the individual transformation values; determining a difference value between the first DV or the first individual transformation value and the corresponding first predicted value; and determining difference values between the other DV s or individual transformation values except the first DV or the first individual transformation value and previous DVs or individual transformation values of the other DVs or individual transformation values” because this combination has the benefit of providing the benefit of a method for encoding/ decoding displacement vectors without greatly increasing computation complexity[See Lim: par. 0067].

11.	Claims 58 and 64 are rejected under 35 U.S.C. 103 as being unpatentable over C-C Chen et al. (C-C Chen et al., "AHG8: Line-based Intra Block Copy", 15. JCT-VC Meeting; URL: http://WFTP3.ITU.INT/AV-ARCH/ JCTVC-SITE/,, no.JCTVC-00205-v4, October 27, 2013, XP030115250, cited by Applicant in IDS)(hereinafter Chen) in view of Zhang(US 2013/0163674 A1)(hereinafter Zhang) in further view of Chien et al.(US 2013/0003849 A1)(hereinafter Chien) and in further view of Gao et al.(US 2013/0279583 A1)(hereinafter Gao).
          Regarding claims 58 and 64, Chen, Zhang and Chien teach all the limitations of claims 53 and 59, and are analyzed as previously discussed with respect to those claims.
	Chen, Zhang and Chien do not explicitly disclose wherein before determining the DVs between the micro-blocks and the reference micro-blocks in the preset reconstructed pixel sample set, the method further comprises: determining the reference micro-blocks corresponding to the micro-blocks according to a predetermined rule, wherein the predetermined rule comprises at least one of: lossless matching under which matching residual values are 0 and lossy matching under which the matching residual values are not 0, wherein the matching residual values are difference values between pixel numerical values of the reference micro-blocks and pixel numerical values of the micro-blocks.  
            However, applying a corresponding matching rule when matching blocks to select either lossy or lossless compression was well known in the art at the time of the invention was filed as [See par. 0028-0029, 0033 regarding the residual block II may be only an approximation of the corresponding residual block, and usually comprises less non-zero residual pixels for higher compression efficiency. In this manner, the encoder 100 may implement a lossy coding mode, since the reconstructed block may be a lossy version of the input block. Accordingly, a lossless coding mode may be implemented when the residual block comprises zero residual pixels]. 
             Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Chen, Zhang and Chien with Gao teachings by including “wherein before determining the DVs between the micro-blocks and the reference micro-blocks in the preset reconstructed pixel sample set, the method further comprises: determining the reference micro-blocks corresponding to the micro-blocks according to a predetermined rule, wherein the predetermined rule comprises at least one of: lossless matching under which matching residual values are 0 and lossy matching under which the matching residual values are not 0, wherein the matching residual values are difference values between pixel numerical values of the reference micro-blocks and pixel numerical values of the micro-blocks” because this combination has the benefit of providing a method to selectively encode or decode in different coding modes.
References cited, not relied upon
12.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
Shimizu et al.(US 6,512,537 B1)
Li et al.(US 2016/0241868 A1)
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA J PICON-FELICIANO whose telephone number is (571)272-5252.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571 272 7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

/Ana Picon-Feliciano/Examiner, Art Unit 2482